DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/23/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIEH (US 20130092976 A1)
With regards to claim 1, Hsieh discloses a semiconductor die, (FIGS. 3A-3E) comprising: 
a transistor device comprising a cell field (transistor cell 300) and an edge termination region (termination, see FIG. 3A) surrounding the cell field; 
a source pad (source metal pad 322) arranged on the cell field; (See FIG 3A) 
a gate pad (gate pad 301) arranged laterally adjacent the cell field and in the edge termination region; (See FIG. 3A) 

a polysilicon ESD protection diode, (ESD 2 and 4 with poly-silicon attachments, see FIGS. 3A and 3B) ) 
wherein the polysilicon ESD protection diode is arranged laterally between the gate pad and the source pad and vertically above at least a portion of the shielding region, (See FIGS. 3A-3C, where the ESD are above the shielding region, and between the gate pad and source pad)
wherein the polysilicon ESD protection diode comprises at least two separate sections (sections ESD 2 and ESD 4) that are electrically coupled in parallel between the gate pad and the source pad, the at least two separate sections being laterally spaced apart by a gap situated at a corner of the gate pad.  (See FIG. 3A, where the ESD 2 and ESD4 are separated at a corner where the source metal runner is located)

With regards to claim 2, Hsieh discloses the semiconductor die of claim 1, wherein the gate pad is arranged in a corner region of a first surface of the semiconductor die and has two adjoining sides surrounded by the cell field, (See FIG. 3A) and wherein the polysilicon ESD protection diode comprises two separate sections (ESD 2 and ESD 4) arranged adjacent the two adjoining sides of the gate pad such that the corner is arranged between the adjoining two sides.  (See FIG. 3A, where the corner of the gate pad 301 is arranged between ESD 2 and ESD 4) 

With regards to claim 4, Hsieh discloses the semiconductor die of claim 1, wherein at least one section of the polysilicon ESD protection diode (ESD 4) comprises a first end facing towards the gap and a second end opposing the first end, and wherein the second end further comprises a convex extension that extends away from the 

With regards to claim 5, Hsieh discloses the semiconductor die of claim 1, further comprising a polysilicon gate connection (polysilicon gate interconnect 321) electrically coupling the gate pad to gate electrodes of the cell field, wherein the polysilicon gate connection extends from under the gate pad, through the gap and to the cell field.  (See FIG. 3E and Paragraph [0031]) 

With regards to claim 6, Hsieh discloses the semiconductor die of claim 1, further comprising a gate resistor (at least polysilicon resistor 364) electrically coupled between the gate pad and a gate runner.  (gate runner 341, see FIGS. 3D-3E and Paragraphs [0030]-[0031]

With regards to claim 7, Hsieh discloses the semiconductor die of claim 6, wherein the gate resistor comprises first conductive via (via 366-1) extending between a gate polysilicon layer and the gate pad and a second conductive via (via 366-2) extending between the gate polysilicon layer and the gate runner.  (See FIGS. 3C-3E) 

With regards to claim 8, Hsieh discloses the semiconductor die of claim 7, wherein the gate polysilicon layer comprises a gap (gap directly above resistor 364) positioned laterally1012-2633/2018P52276US37 between the first conductive via and the polysilicon ESD protection diode.  (See FIGS. 3A, 3C, and 3E) 

With regards to claim 9, Hsieh discloses the semiconductor die of claim 1, wherein the polysilicon ESD diode comprises a plurality of doped polysilicon regions of opposing conductivity, (alternating doped p and n regions, see FIGS. 3C-3E) wherein the regions of opposing conductivity are arranged alternately and laterally adjacent one another to form a plurality of vertical pn junctions, and wherein the pn junctions extend concentrically to the shielding region. (See FIGS. 3C-3E, showing the pn junctions)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812